Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 1 of 17
          Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 2 of 17




636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                     2
           Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 3 of 17




                                         BACKGROUND

       Named as Defendants in the amended complaint are Warden Smith, Cpl. Calangelo, Capt.

Ginty, Deputy R. Ruggiero, Lt. Chris Bini, Cpl. Matis, and Frank LaBuda, Esq., a former judge. 2

Plaintiff alleges that during his detention at the Sullivan County Jail he was denied access to

Muslim services, Halal meals, and an Imam, and physically and verbally mistreated because of

his faith; that he was denied access to the law library and to sufficient postage or paper for

mailing purposes; that jail officials failed to provide him with the means to protect himself from

contracting COVID-19, restricted access to showers, recreation time, and other services, and that

he was exposed to mold, mildew, insects, and sewage. The claims against LaBuda seem to arise

from his having presided over portion of Plaintiff’s criminal proceedings.

                                          DISCUSSION

A.     Claims Against Frank LaBuda

       Plaintiff names as a defendant Frank LaBuda, a former judge. Judges are absolutely

immune from suit for damages for any actions taken within the scope of their judicial

responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising out of, or related

to, individual cases before the judge are considered judicial in nature.” Bliven v. Hunt, 579 F.3d

204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot overcome judicial

immunity.” Id. (citations omitted). This is because “[w]ithout insulation from liability, judges




       2
        Plaintiff filed his original complaint with two other detainees, Jeremiah Herbert and
Anthony Correa. Correa was also transferred to Downstate, and Herbert remains at Sullivan. On
August 14, 2020, Judge Stanton issued orders severing the claims, directing the Clerk’s Office to
open separate cases for each plaintiff, and instructing each plaintiff to submit an amended
complaint to address deficiencies in the original pleading. (ECF No. 11.) See Herbert v. Ginty,
ECF 7:20-CV-6348, 14 (PMH); Correa v. Ginty, 7:20-CV-5791, 16 (VB). Plaintiff filed an
amended complaint, and the matter was reassigned to my docket.
                                                  3
         Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 4 of 17




would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir.

1994). In addition, as amended in 1996, § 1983 provides that “in any action brought against a

judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive relief

shall not be granted unless a declaratory decree was violated or declaratory relief was

unavailable.” 42 U.S.C. § 1983.

        Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

        Plaintiff’s claims against LaBuda appear to arise out of his rulings and actions while

presiding over Plaintiff’s criminal proceedings. These actions were within the scope of LaBuda’s

judicial capacity and jurisdiction, and Plaintiff’s claims against LaBuda are therefore dismissed on

immunity grounds. 28 U.S.C. §1915(e)(2)(B)(iii).

B.      Access-to-Court Claim

        Plaintiff’s access-to-court claim is dismissed for the reasons set forth in Judge Stanton’s

August 14, 2020 order to amend. In short, Plaintiff provides no facts showing that limitations on

his access to the law library or to materials resulted in actual injury to Plaintiff, such as the

dismissal of an otherwise meritorious legal claim. Christopher v. Harbury, 536 U.S. 403, 412-15

(2002); Lewis v. Casey, 518 U.S. 343, 350-53 (1996). And there are insufficient facts to suggest

that defendants subjected Plaintiff to regular and unjustifiable interference with his mail. See

Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003) (“[A]n isolated incident of mail tampering is



                                                   4
            Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 5 of 17




usually insufficient to establish a constitutional violation.”); Washington v. James, 782 F.2d 1134,

1139 (2d Cir. 1986).

        Accordingly, Plaintiff’s claims that arise out of the alleged denial of access to the law

library and postage and paper are dismissed for failure to state a claim on which relief may be

granted. 3 28 U.S.C. §1915(e)(2)(B)(ii).

C.      Other Conditions-of-Confinement Claims

        Plaintiff alleges that Defendants failed to provide him with the means to protect himself

from contracting COVID-19, restricted his access to showers, recreation time, and other services

and programs, and exposed him to mold, mildew, insects, and sewage.

        The Court construes Plaintiff’s complaint to assert that prison officials were deliberately

indifferent to conditions of Plaintiff’s confinement that posed a serious threat to Plaintiff’s health

or safety. If Plaintiff was a pretrial detainee during the events that are the basis for his claims,

then his claims arise under the Due Process Clause of the Fourteenth Amendment. If he was a

convicted prisoner, his claims arise under the Cruel and Unusual Punishments Clause of the

Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979).

        Whether Plaintiff was a pretrial detainee or convicted prisoner, he must satisfy two

elements to state such a claim: (1) an “objective” element, which requires a showing that the

challenged conditions are sufficiently serious, and (2) a “mental” element, which requires a



        3
          District courts generally grant a pro se plaintiff leave to amend a complaint to cure its
defects, but leave to amend may be denied if the plaintiff has already been given an opportunity
to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York, 514
F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). The Court
declines to grant Plaintiff another opportunity to amend his complaint in connection with these
claims.


                                                   5
         Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 6 of 17




showing that the officer acted with at least deliberate indifference to the challenged conditions.

Id.

       The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Darnell v. Pineiro, 849

F.3d 17, 30 (2d Cir. 2017) (citing Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and quoting

LaReau v. MacDougall, 473 F.2d 974, 978 (2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S.

825, 828 (1994) (“A prison official’s ‘deliberate indifference’ to a substantial risk of serious harm

to an inmate violates the Eighth Amendment.”). “[P]rison officials violate the Constitution when

they deprive an inmate of his basic human needs such as food, clothing, medical care, and safe

and sanitary living conditions.” Walker, 717 F.3d at 125 (internal quotation marks omitted).

       The second element – the “subjective” or “mental” element – varies depending on

whether Plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety; the official must both [have been] aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also [have] draw[n] the

inference.” Darnell, 849 F.3d at 32. A pretrial detainee must allege “that the defendant-official

acted intentionally to impose the alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the pretrial detainee even though the

defendant-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” Id. at 35. The mere negligence of a correctional official is not a basis for a



                                                  6
         Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 7 of 17




claim of a federal constitutional violation under § 1983. See Daniels v. Williams, 474 U.S. 327,

335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986).

        Because it appears that Plaintiff was a pretrial detainee on the date of incident, the more

generous standard applies. But Plaintiff has not stated a plausible Fourteenth Amendment claim

because his allegations are vague. He does not allege specific facts showing that these conditions

put his health or safety at risk and that prison officials acted with deliberate indifference. For

example, Plaintiff does not explain for how long he was exposed to these circumstances. See,

e.g., Carr v. Canty, No. 10-CV-3829 (JPO), 2012 WL 3578742, at *3 (S.D.N.Y. Aug. 16, 2012)

(dismissing complaint that alleged prisoner experienced plumbing deficiencies because he “must

do more than make conclusory allegations of ‘poor plumbing’”); Gaston v. Coughlin, 249 F.3d

156, 166 (2d Cir. 2001) (finding that exposure to human feces, urine, and sewage water could

violate constitutional rights); Walker v. Schult, 717 F.3d 119, 126 (2d Cir. 2013) (holding that

convicted prisoner stated Eighth Amendment claim by alleging that for “twenty-eight months, he

was confined in a cell with five other men, with inadequate space . . . that made sleep difficult

and placed him at constant risk of violence and serious harm from cellmates.”).

        Should Plaintiff wish to pursue these claims, he may file a second amended complaint,

within sixty days of the date of this order, to provide sufficient facts to state a Fourteenth

Amendment claim.

D.      Order of Service

        The amended complaint arguably sets forth sufficient facts to support Plaintiff’s claims

that his right to practice his religion was infringed upon, that he was subjected to abuse because

of his religion.



                                                  7
           Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 8 of 17




       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Sullivan County Jail Warden Smith,

Cpl. Calangelo, Capt. James Ginty, Deputy R. Ruggiero, Lt. Christopher Bini, and Cpl. Matis

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (USM-285 form) for each of these defendants. The

Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.



                                                  8
            Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 9 of 17




        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

E.      Local Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim. 4

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. A second amended complaint form is attached to this order.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Sullivan County Jail Warden Smith, Cpl. Calangelo, Capt. James Ginty, Deputy R.

Ruggiero, Lt. Christopher Bini, and Cpl. Matis and deliver all documents necessary to effect

service to the U.S. Marshals Service. 5

        The Court dismisses Plaintiff’s claims against Frank LaBuda, Esq on immunity grounds.

See 28 U.S.C. § 1915(e)(2)(B)(iii). The access-to-court claim is denied for failure to state a claim

on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff is granted leave to

replead his other conditions of confinement claims.


        4
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
        5
         At this stage, this matter is proceeding on Plaintiff’s claims that his right to practice his
religion was infringed upon, that he was subjected to abuse because of his religion.
                                                   9
         Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 10 of 17




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 6, 2020
           White Plains, New York

                                                            NELSON S. ROMÁN
                                                          United States District Judge




                                                10
Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 11 of 17




            DEFENDANTS AND SERVICE ADDRESSES


     Warden Harold Smith
     Sullivan County Jail
     58 Old Route 17
     Monticello, New York 12701

     Cpl. Colangelo
     Sullivan County Jail
     58 Old Route 17
     Monticello, New York 12701

     Capt. James Ginty
     Sullivan County Jail
     58 Old Route 17
     Monticello, New York 12701

     Deputy R. Ruggiero
     Sullivan County Jail
     58 Old Route 17
     Monticello, New York 12701

     Lt. Christopher Bini
     Sullivan County Jail
     58 Old Route 17
     Monticello, New York 12701

     Cpl. Matis
     Sullivan County Jail
     58 Old Route 17
     Monticello, New York 12701




                                  11
         Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 12 of 17




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 13 of 17




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 14 of 17




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
        Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 15 of 17




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 16 of 17




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:20-cv-06349-NSR Document 11 Filed 10/06/20 Page 17 of 17




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
